Citation Nr: 0525469	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as secondary to service-connected craniopharyngiomas 
(pituitary tumors).

2.  Entitlement to service connection for a speech 
disability, to include as secondary to service-connected 
pituitary tumors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
pituitary tumors and disabilities related thereto.  

In October 2003, the Board remanded the case to the RO for 
further evidentiary development.  While the case was in 
remand status, the RO issued a rating action granting service 
connection for craniopharyngiomas and certain disabilities 
resulting from the craniopharyngiomas.  However, the RO 
continued the denial of the claims for service connection for 
memory loss and a speech disability.  


REMAND

In the Board's prior Remand, the originating agency was 
directed to afford the veteran appropriate examinations to 
determine if the veteran has speech impairment or memory 
impairment and if so, whether the disorders are related to 
his pituitary tumors or the treatment thereof.  According to 
the supplemental statement of the case, the veteran underwent 
the required examinations on November 22, 2004, and December 
6, 2004; however, a report of either of these examinations is 
not of record.  In light of these circumstances, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) 
for the following actions:

1.  The RO or the AMC should request the 
veteran to provide the names and 
addresses of all medical care providers 
who may possess records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
the veteran for his claimed memory loss 
and speech disability.  

When the requested information and any 
necessary authorization are received, the 
RO or the AMC should attempt to obtain a 
copy of all indicated records.  

2.  In any event, the RO or the AMC 
should obtain a copy of the November 2004 
and December 2004 examination reports 
conducted at the Augusta, Georgia, VA 
Medical Center (VAMC), as well as the 
records of any pertinent VA treatment 
since November 2004.  

3.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  Thereafter, the RO or the AMC should 
review the claims folder to ensure that 
all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

